
	
		I
		112th CONGRESS
		1st Session
		H. R. 532
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2011
			Mr. Burgess (for
			 himself, Mr. Conaway,
			 Mr. Paul, Mr. Carter, Mr.
			 McCaul, Mr. Barton of
			 Texas, Ms. Granger,
			 Mr. Gohmert,
			 Mr. Culberson,
			 Mr. Olson,
			 Mr. Canseco,
			 Mr. Hall, Mr. Hensarling, Mr.
			 Sam Johnson of Texas, Mr. Smith of
			 Texas, Mr. Flores,
			 Mr. Poe of Texas,
			 Mr. Marchant,
			 Mr. Brady of Texas,
			 Mr. Thornberry,
			 Mr. Sessions,
			 Mr. Neugebauer, and
			 Mr. Farenthold) introduced the
			 following bill; which was referred to the Committee on Education and the
			 Workforce
		
		A BILL
		To eliminate certain provisions relating to Texas and the
		  Education Jobs Fund.
	
	
		1.Short titleThis Act may be cited as the
			 Fairness for Texas Schools Act of
			 2011.
		2.Elimination of
			 provisions relating to TexasSection 101 of Public Law 111–226 (124 Stat.
			 2389) is amended by striking paragraph (11).
		
